
	
		I
		111th CONGRESS
		2d Session
		H. R. 5166
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for the loss of United States citizenship by individuals who are unprivileged
		  enemy belligerents.
	
	
		1.Short titleThis Act may be cited as the
			 Revoking Citizenship for Terrorists
			 Act of 2010.
		2.Loss of
			 nationality by unprivileged enemy belligerentsSection 349(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1481(a)) is amended—
			(1)in paragraphs (1)
			 through (6), by striking or at the end;
			(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(8)being an unprivileged enemy belligerent (as
				such term is defined in section 948a(7) of title 10, United States Code).
					.
			
